Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The claims recite the use of several different treatment options (e.g. injection of fluids, use of conductive materials and particles, use of molecules, delivery of heat, etc.) as well as several different intended results (heating of cluster sites, enhancing immune response of treatment sites and distant sites, etc.), but the specification fails to expressly disclose the specific method steps of how these various option/results are performed in order to achieve the desired tissue effects.  That is, the specification vaguely discloses these various different modalities and treatment results, but does not expressly recite the specific steps that are performed (or the specific structure that is used) to achieve the wide variety of affects and/or procedures.  Instead, the specification merely discloses numerous different possibilities and desired results and leaves open to interpretation the manner in which these results may be achieved.  One of ordinary skill in the art would not recognize from the disclosure the specific steps that are being performed nor the specific results that would occur from the broad variety of different options that may possibly be combined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	The claims in general are very vaguely written and fail to expressly recite a competent series of method steps, using active “step” language, for performing the recited treatments.  For example, claim 1 recites a method of treatment of a localized treatment area of a body including “injection, IV or otherwise to entrap and/saturate a localized treatment area to be used singularly or combination with”.  First, it is not clear what is being injected or intravenously applied.  The phrase “or otherwise” is unduly broad and cannot be fairly interpreted to be limited to any particular modality.  The phrase “entrap and/saturate” is unclear in its structure, and it is not clear what is being entrapped.  The phrase “to be used singularly or in combination with” is unduly broad and leaves open the possibility that the claim is limited solely to providing a treatment involving injection, IV “or otherwise”.  That is, the remaining recitation of the claim is entirely optional if the “singularly” limitation is considered, thus the claim would read on any device that injects a fluid to any tissue.  The claim also lacks any specific active steps (e.g. “injecting a material into tissue”; “delivering energy to tissue”; etc.) and therefore fails to establish a cohesive series of steps defining the method being performed.
	Several of the remaining claims similarly fail to provide active steps and rather recite intended results without the necessary active steps for achieving the results.  For example, claim 3 recite recites “wherein immune response pathways are opened” is an intended result but has no specific active step to further define the method being claimed.

	Claim 4 lacks antecedent basis for “the step of compression or decompression” and there is no active step of providing either function in previous claims, only the step of “using a compression balloon”.  Claim 4 also includes the recitation “or other means” which again is indefinite as the metes and bounds of the claim cannot be determined with such a vague recitation.
	Claim 5 recites “wherein additional heat or light is delivered”, which is unclear as there is no previous positive step of actively delivering these energy modalities to tissue.  The claim also lacks antecedent basis for “the compression balloon” in view of its dependency from claim 1.  Claim 2 recites a compression balloon.
	Claim 6 is unclear with “further causing control, prevention, and/or treatment” as it is not clear from the claims, or from the specification, in what manner “control” may be provided in the particular method.  

	Claim 10 provides no active method steps and appears merely to recite the introduction of one or more of a number of different agents by different means.
	Claim 11 is not properly separated from claim 10 (i.e. it begins on the same line as the last line of claim 10).  Claims 11-13 recite various different functions, but fail to recite active method steps that would support the claimed results.
	Claim 14 appear to be a duplicate of claim 10 and has the same issues as claim 10.  Applicant is required to cancel claim 14 as being a duplicate of claim 10 (and therefore failing to further limit the subject matter) or to amend accordingly to differentiate the language from claim 10.
	Claims 15 and 16 recite more result-oriented limitations with no active steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (5,599,294).
Edwards et al disclose a method of treatment of a localized treatment area (e.g. the prostate) and includes the steps of injecting a compound to the treatment area and entrapping/saturating the treatment area via a balloon structure (30,32).  Edwards et al also disclose the step of delivering heating energy from a variety of energy modalities including RF, microwave and laser energy to heat tissue.  Saline may also be injected into tissue to enhance conductivity of the tissue.   It is unclear the exact scope of the claims, as addressed above, particularly in view of the various alternative language which could exclude much of the language provided in the claims.  For example, “to be used singularly or in combination with:” leaves open the possibility of the claim including only the “injection, IV or otherwise” limitation with no other steps required by the claim
Regarding claim 2, Edwards et al provides the step of using compression of a balloon (30,32) against a bodily conduit (Figure 2).  Again, the language “with or without creation of a microenvironment” leaves open to interpretation the omission of using the vasoconstrictive agents.  Regarding claim 4, Edwards et al disclose the step of compressing a bodily conduit.  Regarding claim 5, Edwards et al disclose various different energy modalities including RF, microwave and laser energy (Abstract).


Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davalos et al (2018/0161086).
Davalos et al disclose the delivery of immunotherapeutic agents to enhance an immune response (Abstract).  Claims 10 and 14 have no specific method steps beyond the delivery of an immunotherapeutic agent to tissue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (‘294) in view of the teaching of Eggers et al (6,850,804).
	Edwards et al fails to disclose an immune response associated with the particular tissue treatment method.  Eggers et al disclose another system for heating of targeted tissue, and specifically teach that such heating of tissue naturally generates a release of heat shock proteins, which proteins may then trigger an immune response for enhanced treatment of tissue.  See, for example, column 13, line 18 to column 14, line 50 and column 15, line 43 to column 16, line 6.
	To have used the Edwards et al device to trigger an immune response during heat treatment of cancerous tissue would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Eggers et al.  In particular, Eggers et al disclose the know body response to various levels of heating and the expected 
 	Regarding claim 6, Eggers et al teaches the known control of heating to enhance cellular apoptosis and initiate an immune response.  Regarding claims 7-9, 11-13, 15, and 16 Eggers et al disclose the enhancement of agents to cause apoptosis with the addition of focused heat as addressed above.  It is noted that these claims fail to recite any specific method steps and simply recite particular results with no specific steps of providing such a result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoey et al (2010/0076416) discloses a system that delivers heat to stimulate an immune response in tissue.  Shantha (5,195,965) discloses a system to provide hyperthermia to provide an immune response to treat infections and cancers.  Reid et al (5,464,437) discloses a device to treat prostate tissue with heat.  Azure et al (9,526,911) discloses another system to provide electric fields to elicit an immune response to treat cancer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 19, 2021